                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION

TARVISIUM HOLDINGS, LLC, and                      )
45N12E, LLC,                                      )
                                                  )
       Plaintiffs,                                )
                                                  )
       v.                                         )                  No. 4:19-CV-0086-DGK
                                                  )
DUKAT, LLC,                                       )
36LOWER, INC.,                                    )
ELLIOTT KATTAN, and                               )
BEN SCHWARTZ,                                     )
                                                  )
       Defendants.                                )

                     ORDER GRANTING IN PART MOTION TO DISMISS

       This lawsuit arises from Plaintiffs’ purchase of an e-Commerce business, Essential

Hardware, from Defendant Dukat, LLC (“Dukat”). Now before the Court is Defendants’ Joint

Motion to Dismiss Plaintiffs’ Complaint and/or for a More Definite Statement (Doc. 7). For the

following reasons, the motion is GRANTED IN PART and DENIED IN PART.

                                       Standard of Review

       A claim may be dismissed if it fails “to state a claim upon which relief can be granted.”

Fed. R. Civ. P. 12(b)(6). In ruling on a motion to dismiss, the Court “must accept as true all of

the complaint’s factual allegations and view them in the light most favorable to the Plaintiff [ ].”

Stodghill v. Wellston School Dist., 512 F.3d 472, 476 (8th Cir. 2008). To avoid dismissal, a

complaint must include “enough facts to state a claim to relief that is plausible on its face.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
The plaintiff need not demonstrate the claim is probable, only that it is more than just possible.

Id.

       In reviewing the complaint, the court construes it liberally and draws all reasonable

inferences from the facts in the plaintiff’s favor. Monson v. Drug Enforcement Admin., 589 F.3d

952, 961 (8th Cir. 2009). The court generally ignores materials outside the pleadings but may

consider materials that are part of the public record or materials that are necessarily embraced by

the pleadings. Miller v. Toxicology Lab. Inc., 688 F.3d 928, 931 (8th Cir. 2012).

                                          Background

       The Complaint alleges Plaintiff Tarvisium Holdings, LLC (“Tarvisium”) purchased

Essential Hardware, a reportedly very profitable e-Commerce business, from Dukat for $5

million: $1 million cash at closing and a $4 million promissory note.          The purchase was

consummated via a variety of integrated agreements, including an asset purchase agreement, a

software services agreement, a security agreement, a non-compete agreement, and a promissory

note. The promissory note was backed by a security agreement in Dukat’s favor covering critical

assets of the business which would revert to Dukat in the event Tarvisium did not make the

required payments.     Tarvisium also contracted with Dukat and Defendant 36Lower, Inc.

(“36Lower”) to operate and run the business after the closing to ensure its continued

profitability. The sale closed on September 21, 2018.

       Plaintiffs allege that Dukat and 36Lower breached their agreement to continue running

the business, causing Essential Hardware to sustain extensive losses. Plaintiffs also allege that

Dukat’s founder, Defendant Elliott Kattan (“Kattan”), along with key employee Defendant Ben

Schwartz (“Schwartz”) (collectively “the Individual Defendants”), misrepresented Essential

Hardware’s financial health during the purchase negotiations by inflating the business’s




                                                2
historical sales and profitability. Plaintiffs claim that before closing, Kattan and Schwartz shut

down Essential Hardware’s operations to inflict a fatal wound on the business. They contend

Defendants were either indifferent to the business’s continued success, or Defendants

intentionally caused the business to fail in order to recover it through the security agreement.

         The Complaint contains six counts: a request for a declaratory judgment that Dukat and

36Lower materially breached the various agreements such that Tarvisium may elect to excuse its

own performance under the agreements (Count One); breach of contract (Count Two); breach of

the    covenant       of     good      faith     and      fair    dealing      (Count       Three);      fraudulent

inducement/misrepresentation (Count Four); a negligent inducement/misrepresentation claim

(Count Five); and a tortious interference with a business expectancy (Count Six) brought against

Kattan only.

                                                    Discussion

         A.       Counts One and Two state a claim against Dukat and 36Lower.

         Defendants argue Counts One and Two, which are based on alleged breach of contract,

should be dismissed against the individual Defendants because these counts fail to state any

claims against them as individuals as opposed to corporate officials. Defendants also argue

Counts One and Two should be dismissed against all Defendants because the contracts fail for

lack of consideration, an essential element of a contract.1 Joint Mot. at ¶ 8.2




1
  Defendants also argue that the Complaint purportedly omits certain facts that would tend to paint Plaintiffs in an
unflattering light, and their brief provide these facts. The Court cannot consider matters outside of the pleadings on
a motion to dismiss. See Mills v. City of Grand Forks, 614 F.3d 495, 498 (8th Cir. 2010). These purported facts
may be presented in a motion for summary judgment.
2
  Defendants combined motion/suggestions in support contains two paragraphs that are numbered “8.” This cite is
to the first one.


                                                          3
        The Court agrees that Counts One and Two fail to state claims against the Individual

Defendants. In fact, Plaintiffs do not contest this point. Accordingly, Counts One and Two are

dismissed without prejudice against Kattan and Schwartz.

        Defendants’ assertion that the integrated agreements fail for lack of consideration is

meritless. For example, the Complaint alleges the parties entered into a series of agreements to

purchase Essential Hardware for “$5 million, comprised of $1 million in cash at closing and a $4

million Promissory Note with monthly payments extending through July 1, 2026.” Compl. ¶ 31.

This is consideration. Hence, this portion of the motion is denied.

        B.     Count Three states a claim against Dukat and 36Lower.

        Next, Defendants argue that if the breach of contract claims are defective, then Plaintiffs

cannot maintain their claim for breach of the covenant of good faith and fair dealing in Count

Three. Additionally, Defendants argue the allegations in Count Three “are merely a restatement”

of the breach of contract allegations, and so should be dismissed against all Defendants. Mot. at

¶ 11.

        With respect to the first argument, as discussed above, Counts One and Two state a claim

against Defendants Dukat and 36Lower, thus the precondition for this argument is not met with

respect to Dukat and 36Lower. The precondition is met, however, with respect to Kattan and

Schwartz. Thus, Count Three is dismissed against them.

        Defendants’ additional argument is meritless. Under Missouri law, “[a] party breaches

the covenant of good faith and fair dealing if it exercises a judgment conferred by the express

terms of the agreement in a manner that evades the spirit of the agreement and denies the other

party the expected benefit of the agreement.” Rock Port Mkt., Inc. v. Affiliated Foods Midwest




                                                 4
Coop., Inc., 532 S.W.3d 180, 188 (Mo. Ct. App. 2017). The Complaint contains numerous

paragraphs alleging Defendants did just this. For example:

               52. Notwithstanding that Dukat had a clear obligation to continue
               to “conduct the Business in the ordinary course of business
               consistent with past practice” and “maintain and preserve intact its
               current Business organization, operations and franchise and to
               preserve the rights, franchises, goodwill and relationships of its
               employees, customers, lenders, suppliers, regulators and others
               having relationships with the Business,” Dukat brazenly shut down
               the business, eliminating any possibility of maintaining the critical
               continuity for which Tarvisium had bargained, including turning
               away EHW’s customers and causing them to look elsewhere for
               their continuing needs. Moreover, even after Dukat shut down the
               business it had communications with Tarvisium before closing and
               failed to advise Tarvisium that it had shut down the business,
               suggesting that it was intentionally withholding the information.

                                         *       *      *

               55. Far from taking the steps to ensure the continuity of the
               business, Dukat actively undermined it not only by shutting down
               the business in early September but also by engaging in disputes
               with key vendors and refusing to pay them for expenses incurred
               by Dukat before closing.

               56. For instance, in early October 2018, Tarvisium learned for the
               first time that Dukat was not paying EHW’s Suppliers for past due
               invoices incurred by Dukat prior to closing. One notable example
               was Dukat’s failure to pay DoItBest—Dukat’s second most
               important Supplier—more than $280,000 in accounts payable.
               Because of this failure by Dukat, DoItBest refused to provide a line
               of credit to Tarvisium for several weeks, causing significant
               monetary damage to EHW.

Compl. ¶¶ 52, 55, 56. These allegations sufficiently state a claim for breach of the covenant of

good faith and fair dealing to survive a motion to dismiss.




                                                 5
         Count Three is dismissed without prejudice against Defendants Kattan and Schwartz.

The motion is denied with respect to Defendants Dukat and 36Lower.

         C.       Count Four pleads fraudulent inducement with enough particularity.

         Defendants move to dismiss Count Four on the grounds that it fails to plead fraud with

particularity as required by Federal Rule of Civil Procedure 9(b). They also contend it fails to

plead two elements of fraudulent misrepresentation: (1) that the representations were material,

and (2) that Plaintiffs’ reliance upon the representations was reasonable.3 Further, the Individual

Defendants argue the Complaint fails to make sufficient allegations against them to hold them

liable as individuals. They assert they signed the various agreements in their capacities as

corporate officers, and the Complaint fails to plead any theory, such as piercing the corporate

veil, that could make them individually liable.

         Count Four of the Complaint alleges that before the parties made the agreements,

Defendants provided to Plaintiffs income statements and balance sheets for the previous three

and a half years that were false; they did this to encourage Plaintiffs to enter the agreements;

these false representations were material to Plaintiffs’ decision to enter the agreements; and

Plaintiffs’ reasonably and justifiably relied upon these financial statements. Compl. ¶¶ 20-25.

More specifically, Dukat—through                  the    Individual       Defendants—manipulated Essential

Hardware’s financials for the first six months of 2018 by inflating revenue by $500,000 and

understating the costs of good sold by $200,000.                    Id.    ¶ 82.     The Individual Defendants

3
  Defendants also claim that Plaintiffs undertook an independent investigation of the business before purchasing it,
and so as a matter of law, Plaintiffs are prohibited from relying on any misrepresentations allegedly made by
Defendants concerning the sale. The Court may not consider this argument at the motion to dismiss stage. See
Calon v. Bank of Am., No. 14-0913-CV-W-FJG, 2016 WL 2889077, at *2 (W.D. Mo. May 17, 2016) (noting a
12(b)(6) motion “tests the sufficiency of a complaint; it typically does not resolve contests surrounding the facts, the
merits of a claim, or the applicability of defenses;” 5B Wright and Miller, Federal Practice and Procedure § 1356
(3d ed. 2016) (observing the purpose of a 12(b)(6) motion “is to test the formal sufficiency of the statement of the
claim for relief; the motion is not a procedure for resolving a contest between the parties about the facts or the
substantive merits of the plaintiff’s case”).



                                                           6
participated by deciding which items of revenue and expense to include in the financial

statements.4 Id. ¶ 82. These actions enabled Defendants to negotiate a higher sales price for the

business. Id. ¶ 24.

        These allegations state a claim for fraudulent inducement under Missouri law. They are

also enough to satisfy Rule 9(b)’s heightened pleading requirements. Finally, these allegations

are enough to survive the Individual Defendants motion to dismiss because the Complaint

alleges they actively participated in the wrong. See Grothe v. Helterbrand, 946 S.W.2d 301, 304

(Mo. App. 1997) (noting under Missouri law “corporate officers may be held individually liable

for tortious corporate conduct if they have actual or constructive knowledge of, and participated

in, an actionable wrong”). Accordingly, this portion of the motion is denied.

        D.       Count Five states a claim for negligent misrepresentation.

        The Individual Defendants also move to dismiss the negligent misrepresentation claim

against them in Count Five. As above, they argue the Complaint fails to make allegations

against them which could result in their being held personally liable.                    And as above, this

argument is unavailing because the Complaint alleges they made these misrepresentations, which

under Missouri law is enough to hold them liable. This portion of the motion is denied.

        E.       Count Six states a claim against Defendant Kattan for tortious interference.

        Finally, Defendant Kattan argues Count Six fails to state a claim for tortious interference

against him because it does not allege that he either knew Plaintiffs had an agreement with

vendor DoItBest, or that his actions induced or caused any breach in Plaintiffs’ relationship with

DoItBest.

        This argument is meritless. Among other things, the Complaint alleges


4
  In fact, it also identifies a motive Kattan had for purportedly engaging in the fraud—he urgently needed a large
cash infusion from the sale to support another business interest. Id. ¶ 4.


                                                        7
               [O]n January 29, 2019, Mr. Kattan contacted the Territory Sales
               Manager of DoItBest, one of the most important suppliers to EHW
               [Essential Hardware], who supports the EHW account. During the
               conversation, Mr. Kattan requested that DoItBest reinstate Dukat’s
               account to re-establish its business in the hardware sector. This
               request is, in and by itself, in direct violation of the Non-Compete
               Agreement entered by Dukat and Tarvisium as part of the sale.
               Moreover, during the same conversation, Mr. Kattan indicated that
               DoItBest should not continue doing business with Tarvisium
               because it was in no position to continue operating the business,
               without the support of Dukat.

Compl. ¶ 24. These allegations, in conjunction with the rest of the Complaint, are enough to

state a claim against Kattan.

       This portion of the motion is denied.

                                          Conclusion

       For the reasons discussed above, Defendant’s Defendants’ Joint Motion to Dismiss (Doc.

7) is GRANTED IN PART and DENIED IN PART. Counts One, Two, and Three are dismissed

without prejudice against Kattan and Schwartz. The balance of the motion is DENIED.

       IT IS SO ORDERED.

Date: July 3, 2019                                /s/ Greg Kays______________________
                                                GREG KAYS, JUDGE
                                                UNITED STATES DISTRICT COURT




                                                8
